Citation Nr: 0324494	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1963 to May 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Travel Board hearing in August 2002.  The case 
was previously before the Board.  In a November 2002 
decision, the Board found that new and material evidence had 
been received to reopen the veteran's claim as to the 
psychiatric disability issue.  That same month, the Board 
undertook additional development of the evidence.


REMAND

As noted above, in November 2002 the Board undertook 
additional development of the evidence in this case.  The 
Board has received additional medical evidence as a result of 
this development.  However, the RO has not reviewed this new 
evidence, and the appellant has not waived preliminary review 
by the RO.

With the above in mind, the Board notes that the United 
States Court of Appeals for the Federal Circuit recently 
invalidated a portion of a VA regulation dealing with 
development of the evidence by the Board.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, it appears that preliminary review of the new 
evidence by the RO is necessary before the Board may proceed 
with appellate review.

In addition, the Board also notes that a June 2003 Board 
letter to Dorothea Dix Hospital requesting records was 
returned with a notation that the veteran's date of birth and 
different dates of treatment would be helpful.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Re-request medical records from 
Dorothea Dix Hospital.  Please note the 
July 2003 letter from that facility and 
be sure to include the veteran's date of 
birth in the request and to designate the 
time period as "mid to late 1960s."

2.  The RO should also review the record 
and take any necessary additional action 
to request/re-request medical treatment 
records from those health care providers 
identified by the veteran.  

3.  After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record 
(to include all evidence received since 
the July 2002 supplemental statement of 
the case) and determine whether the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




